Citation Nr: 0919268	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
pyelonephritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.

This matter come before the Board of Veterans Appeals (Board) 
on appeal from an April 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed a long-standing 
noncompensable evaluation for pyelonephritis.  During the 
appeal process, a December 2005 rating decision increased the 
evaluation to 10 percent, effective from April 22, 2004.  

In a claim for an initial or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 
(cited in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased disability 
rating for her service-connected pyelonephritis.  
Pyelonephritis is an inflammation of the kidney (nephritis) 
and renal pelvis due to bacterial infection; it begins in the 
interstitial tissues and extends to involve the tubules, 
glomeruli, and then the renal blood vessels; and can be acute 
or chronic.  Dorland's Illustrated Medical Dictionary, 1582, 
31st Ed. (c) (2007).

An April 2001 private medical report reflects that the 
Veteran complained of urinary frequency, dysuria, and some 
blood per urethra.  She related a history of urinary tract 
infections and urinary stones (most recent attack one year 
earlier).  She reportedly took medication for hypertension.  

In April 2005, the Veteran was afforded a VA examination.  At 
that time, the examiner did not include any reference to the 
Veteran's hypertension, including current blood pressure 
readings or use of medication.  The examiner also did not 
discuss whether the Veteran had decreased renal function, in 
terms of albumin readings, the presence or absence of hyaline 
or granular casts or red blood cells; or, transient or slight 
edema.  It was not specified whether urinary tract infections 
were frequent, requiring frequent drainage/hospitalization 
(greater than 2 times per year) and/or requiring continuous 
intensive management.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101.  It was not indicated whether the claims folder had 
been reviewed.  As such, an additional examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA urinary-
renal examination.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, including 
all pertinent laboratory testing for 
evaluation of renal function; and all 
findings should be set forth in detail.  
The examiner is asked to include 
information regarding whether the Veteran 
has decreased renal function, in terms of 
albumin readings, the presence or absence 
of hyaline or granular casts or red blood 
cells; or, transient or slight edema.  It 
should be specified whether urinary tract 
infections are frequent, requiring 
frequent drainage/hospitalization (greater 
than 2 times per year) and/or requiring 
continuous intensive management.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.  The 
claims folder must be made available to 
the examiner for review and the examiner 
should indicate that a review was made.  

2.  Thereafter, readjudicate the issue of 
entitlement to an increased rating for 
pyelonephritis.  If the determination 
remains unfavorable to the Veteran, she 
and her representative should be furnished 
a supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

